                                                                              KS
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 1 of 13


                                                                                      May 4, 2021
                           UNITED STATES DISTRICT COURT
                           SO U TH ERN D ISTR ICT O F FLO R ID A
                21-20276-CR-ALTONAGA/TORRES
                          CA SE NO .
                                    18U.S.C.j1344
                                    18U.S.C.j1957(a)
                                    18U.S.C.j1956(a)(1)(B)(ii)
                                    18U.S.C.j2
                                    18U.S.C.j982(a)(1)
                                    18U.S.C.j982(a)(2)(A)
  U N ITED STA TES O F AM ERIC A

  VS.

  Y AILEN PER EZ and
  FE LIX PED R O M A R TIN EZ,

           D efendants.


                                       IN-IIIC-TM XNT
         The Grand Jury chargesthat:

                                 GENER AL ALLEGATIONS

         Atvarioustimesrelevantto thislndictm ent'
                                                 .

                              The Pavcheck Protection Prozram

                The CARES Actis a federallaw enacted in or around M arch 2020 designed to

  provide emergency financial assistance to the m illions of Americans who are suffering the

  economic effects caused by the COVlD-19 pandemic. One source of reliefprovided by the

   CARESActwasthePaycheckProtectionProgram (ûkPPP''),theauthorizationofupto$349billion
   inforgivableloanstosmallbusinessesforjobretention andcertain otherexpenses.
                ln orderto obtain a PPP loan,a qualifying business had to be in operation on or

   beforeFebruary 15,2020,andhadto submitaPPP loan application.Theloan applicationrequired

   the signature of an authorized representative and the business, through its authorized
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 2 of 13




  representative,to acknowledge the program rules and m ake certain affirmative certifications in

  ordertobeeligibleto obtainthePPP loan.InthePPP loanapplication,thebusinesshadto include,

  am ong otherthings,itsaveragem onthly payrollexpensesandnum berofem ployees.These tigures

  w ere used to calculatethe am ountofm oney the businessw as eligible to receiveunderthe PPP. In

  supportofthe application,the businesseswererequired to provide docum entation to the lending

  institution in orderto show thatthey qualified fortheloan. Typically,businesseswould supply

  documentsshowingtheamountofpayrolltaxesreportedtotheInternalRevenueService(û;IRS'')
  along with their monthly bank statements. The banks required these records to show thatthe

  company wasin existence priorto the enactm entofthe CARES Actand thatthe company had

  payrollexpensesjustifyingtheamountofPPP loan fundsrequestedbythecompany.
                 A PPP loan application wasprocessed by a participating lender. Ifa PPP loan

  application was approved,the participating lenderfunded the PPP loan using its own monies.

  W hileitwastheparticipating lenderthatissued thePPP loan,the loan was 100% guaranteed by

  the SmallBusinessAdministration (EtSBA''). Data from theapplication,including information
  about the borrower,the total amount of the loan,and the listed number of employees,was

  transm itted by the lenderto the SBA in the course ofprocessing the loan.

          4.     PPP loan proceedswererequired to beused by thebusinesson certain pennissible

   expenses-payrollcosts,intereston m ortgages,rent,and utilities. ThePPP allowed the interestand

   principalon the PPP loan to be entirely forgiven ifthe business spentthe 1oan proceeds on these

   expense item s within a designated period of tim e and used a defined portion of the PPP loan

   proceeds on payrollexpenses.
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 3 of 13




                              The D efendantsand Related Entities

                 FTP Body Shop Col'
                                  p w asa Florida corporation registered on A ugust4,2017,w ith

   its listed principaladdress in M iam i,Florida. From on or aboutA ugust 4,2017,through on or

   aboutM ay 20,2020,defendantFELIX PED R O M AR TIN EZ ,a residentofM iam i-D ade County,

   wastheregistered agentand soleofficerofthecorporation.

                 On oraboutM ay 20,2020,defendantYAILEN PEREZ,aresidentofM iam i-Dade

   County,becam ethe registered agentand sole officerofFTP Body Shop Corp.

                 On or about June 9, 2020, D efendant FELIX PED RO M A R TIN EZ was re-

   instated as president of FTP Body Shop Corp. D efendants Y A ILEN PER EZ and FELIX

   PED R O M A RTIN EZ w ere officersofthe corporation.

            8.   FTP Renta Car& B odywork LLC w as a Florida com pany registered on February

   13,2019,w ith its listed principaladdress in M iam iFlorida. D efendantsY A ILEN PER EZ and

   FEL IX PED R O M A RTIN EZ w ere officers ofthe com pany.

                 Bank 1 w as a financialinstitution based in SaltLake City,U tah,thatw as insured

   bytheFederalDepositlnsuranceCorporation((tFDlC'').Bank 1wasanapprovedSBA lenderof
   PPP loans.

                 Bank 2 w asa financialinstitution based in M iam i,Florida,thatw asinsured by the

   FD IC.

                 On oraboutA ugust6,20l8,defendantFELIX PED R O M AR TINEZ ,opened a

   businesscheckingaccount,endingin4305(CtAccount4305'3,forFTP Body Shop Corp atBank
     O n oraboutOctober23,2018,defendantY A IL EN PER EZ w asadded asan authorized signer

   forA ccount4305.
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 4 of 13




                 OnoraboutJune9,2020,defendantYAILEN PEREZ openedabusinesschecking

  accotmt,ending in 9705 (CûAccount9705'),forFTP Renta Car& Bodywozk LLC atBank 2.
   Defendants YA IL EN PERE Z and FELIX PEDR O M AR TIN EZ w ere authorized signers for

   Account9705.

                                             CO U N T 1
                                            B ank Fraud
                                         (18U.S.C.j1344)
                 The allegations contained in paragraphs 1 through 12 of the GeneralA llegations

   section ofthislndictm entare re-alleged and incorporated asthough fully setforth herein.

                 From on oraboutM ay 20,2020,through on oraboutJune 8,2020,in M iam i-Dade

   County,in the Southern D istrictofFlorida,the defendants,

                                         Y AILEN PER EZ
                                               and
                                   FEL IX PED RO M A RTINE Z,

   did know ingly,and with the intentto defraud, execute, and attem pt to execute,and cause the

   execution of,a schem e and artifice to defraud one or m ore financialinstitutions,w hich schem e

   and artificeem ployed a m aterialfalsehood,and did knowingly,and w ith intentto defraud,execute,

   and attem ptto execute,and cause the execution of,a schem e and artitk e to obtain m oneys and

   f'unds ow ned by,and underthecustody and controlof,one orm orefinancialinstitutions,by m eans

   of m aterially false and fraudulentpretenses,representations,and prom ises relating to a m aterial

   fact,inviolationofTitle18,UnitedStatesCode,Sections1344(1)and (2),and2.
                         PU RPO SE O F TH E SC H EM E A N D A R TIFICE

                  ltwasthe purpose ofthe schem e and artifice to defraud forY A IL EN PE REZ and

   FELIX PEDR O M AR TINEZ to unlaw fully enrich them selvesand theiraccom plices by,am ong
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 5 of 13




  otherthings:(a)submittingand causingthesubmissionofafalseandfraudulentapplicationfora
  PPP loan;and(b)divertingfraudproceedsforthedefendants'personalbenefitandthebenetitof

  others.
                M A N NER A N D M EA N S O F TH E SC H EM E A ND A RT IFIC E

         The m annerand m eansby which YAILEN PEREZ and FELIX PEDRO M ARTINEZ

  andtheiraccomplicessoughtto accom plishthepurposeoftheschemeandartitk eincluded,among

  others,the follow ing:
                On or aboutM ay 20,2020,Y A ILEN PER EZ tiled a docum entw ith the Florida

  Departm ent ofState,D ivision of Corporations appointing herself as Presidentand sole ofticer of

  FTP Bodyshop Corp,replacing FELIX PEDRO M ARTINEZ who had been thelisted President

  and sole ofticerofthe com pany from the date ofitsinception in August2017.

                On oraboutJune 5,2020,YAILEN PEREZ caused a false and fraudulentPPP

  loan application to be filed on behalfofFTP Body Shop Col'
                                                           p through Balzk 1. The application,

  which contained Y A ILE N PER EZ 'S nam e and social security num ber as the responsible party

  forthe application,falsely intlated thecompany'snum berofemployeesand am ountofmonthly

  payroll,and falsely represented thatno ownerofFTP Body Shop had been placed on probation

  w ithin the lastfiveyearsforany felony.

                Tluough the false and fraudulent statem ents in the PPP application, YA ILEN

  PER EZ and FELIX PED R O M A R TIN EZ and their accom plices induced B ank 1 to disburse

   $217,500 in PPP loan proceedsto theFTP Body Shop Corp Account4305.Bank 1transferred the

   proceedsto A ccount4305 on or aboutJune 8,2020.
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 6 of 13




                On oraboutJune 9,2020,YAILEN PEREZ filed a documentwith the Florida

  Departm ent of State,Division of Cop orations reinstating FELIX PEDRO M ARTINEZ as

  PresidentofFTP Bodyshop Corp.
                      EX EC UTIO N O F TH E SCH EM E AN D AR TIFICE

         On oraboutthe datespecifed below,in M iami-Dade County,in the Southern Districtof

  Florida,YAILEN PEREZ and FELIX PEDRO M ARTINEZ did execute, and attempt to

  execute,and cause the execution of,theabove described scheme and artificeto defraud,asmore

  particularly described below :

                A pproxim ate Date                                 Execution

                    June 5,2020                   Y A ILEN PER EZ subm itled a false and
                                                  fraudulentPPP loan application on behalf of
                                                  FTP B ody Shop Cop ,in the Southern D istrict
                                                  ofFlorida,to Bank 1.



         lnviolationof18United StatesCode,Sections134441)and(2),and2.
                                           CO UN TS 2-3
                                     M O N EY LA U N DER IN G
                                       (18U.S.C.j1957(a))
                 The allegations contained in paragraphs 1 through 12 ofthe G eneralA llegations

  section ofthisIndictm entare re-alleged and incorporated asthough fully setforth herein.

                 On oraboutthedatessetforth in each countbelow ,in M iami-Dade County,in the

   Southern DistrictofFlorida,the defendants,


                                        YA ILEN PER EZ
                                              and
                                   FELIX PED R O M A R TIN EZ,
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 7 of 13




  did knowingly engage and attempt to engage in a m onetary transaction by,through and to a

  tinancialinstitution,affecting interstate and foreign com merce,in criminally derived property of

  avaluegreaterthan $10,000,such property having been derived from specified unlawfulactivity,
                                          .




  asm orespecifically described below:

   Count Approximate Defendantts)                               FinancialTransaction
            D ate
      2     6/9/2020         YAILEN PEREZ and W ithdrew $40,000 in cash from Account
                             FELIX PE DR O             4305,in M iam i,Florida.
                             M A R TIN E Z

      3     6/10/2020        YAILEN PEREZ              W ithdrew $47,000 in cash from Account
                                                       4305,in M iam i,Florida.



          ltisfurtheralleged thatthe specified unlawfulactivity isbarlk fraud,in violation ofTitle

  18,UnitedStatesCode,Section 134441)and(2).
          lnviolationofTitle l8,United StatesCode,Sections1957(a)and2.
                                          C O U NTS 4-16
                                     M O NEY LA UN DER IN G
                                   (18U.S.C.j1956(a)(1)(B)(ii))
                 The allegations contained in paragraphs 1through 12 ofthe GeneralAllegations

  section ofthislndictm entarere-alleged and incorporated asthough fully setforth herein.

          4.     On oraboutthe datessetfol'th in each countbelow,inM iami-Dade County,within

   the Southel'n D istrictofFlorida,the defendants,



                                       Y AILEN PER EZ
                                             and
                                   FELIX PEDR O M A R TIN EZ,
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 8 of 13




  did knowingly engage and attemptto engage in a monetary transaction by,through and to a

  tinancialinstitution,affecting interstateand foreign comm erce,which involved the proceedsofa

  specified unlawfulactivity,knowing thatthe transaction was designed in whole and in partto

  avoid a transaction reporting requirement under Federallaw,and that while conducting and

  atlempting to conductsuch financialtransaction,knew thattheproperty involved in thefinancial

  transaction represented the proceeds of some form ofunlawfulactivity,as more specifically

  described below :

   Count Approxim ate Defendantts)                       FinancialTransaction
                D ate
      4     6/12/2020       YAILEN         Deposited a$4,500 check drawn from fundsin
                            PER EZ         A ccount4305 into Account9705,in M iam i,
                                           Florida.

      5     6/12/2020       YAILEN         W ithdrew $3,500 in cash from Account9705,in
                            PEREZ          M iam i,Florida.

      6     6/12/2020       YAILEN          W ithdrew $3,500 in cash from Account4305,in
                            PER EZ         M iam i,Florida.

      7     6/15/2020       YAILEN          W ithdrew $3,500 incash from Account4305,in
                            PER EZ          M iam i,Florida.

      8     6/17/2020       YAILEN          W ithdrew $3,500in cash from Account4305,in
                            PEREZ           M iam i,Florida.

      9     6/18/2020       YAILEN          W ithdrew $3,500 in cash from Account4305,in
                            PER EZ and      M iam i,Florida.
                            FELIX
                            PED R O
                            M A RTIN EZ

      10    6/19/2020       YAILEN          W ithdrew $3,500in cash from Account4305,in
                            PER EZ          M iam i,Florida.
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 9 of 13




   Count Approximate Defendantts)                           FinancialTransaction
                   D ate
     11        6/22/2020      FELIX           W ithdrew $3,500 in cash from Account4305,in
                              PEDR O          M iam i,Florida.
                              M A R TIN EZ

      12       6/25/2020      YAILEN          W ithdrew $500 in cash from Account4305,in
                              PEREZ           M iam i,Florida.

      13       6/26/2020      YAILEN          W ithdrew $500in cash from Account4305,in
                              PEREZ           M iam i,Florida.

      14       6/30/2020      YAILEN          W ithdrew $4,000 in cash from A ccount4305,in
                              PEREZ           M iam i,Florida.

      15       7/2/2020       YAILEN          W ithdrew $2,500 in cash from Account9705,in
                              PERE Z          M iam i,Florida.

      16       7/2/2020       YAILEN          W ithdrew $1,500 in cash from Account4305,in
                              PER EZ          M iam i,Florida.


           ltisf'
                urtheralleged thatthe specified unlawfulactivity isbnnk fraud,in violation ofTitle

   l8,UnitedStatesCode,Section l34441)and(2),asallegedinCount1.
           lnviolationofTitle 18,United StatesCode,Sectionsl956(a)(1)(B)(ii)and2.
                                  FO R FEITU RE A LLEG A TIO N S

                   The allegations ofthislndictm entare hereby re-alleged and by thisreference fully

   incorporated herein forthe purposeofalleging forfeiture to the United StatesofAm erica ofcertain

   property in which thedefendants,YA ILEN PE REZ and FELIX PE DR O M A R TIN EZ,have an

   interest.

                   U pon conviction of a violation of Title 18,U nited States Code,Section 1344,as

   alleged in Count 1 ofthis lndictm ent,the defendantshallforfeitto the U nited States ofA m erica
    Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 10 of 13




       any property constituting,orderived from ,proceedsobtained,directly orindirectly,asaresultof

       suchviolation,pursuantto Title l8,UnitedStatesCode,Section982(a)(2)(A).
                     Upon conviction of a violation of Title 18, United States Code, Section

       1956(a)(1)(B)(ii)orl8 U.S.C.j 1957,asallegedin Counts2-16thislndictment,thedefendant
       shallforfeitto theUnited Statesany property,realorpersonal,involved in such offense,and any

       propertytraceabletôsuchproperty,pursuanttoTitle18,UnitedStatesCode,Section982(a)(1).
              A1lpursuanttoTitle18,UnitedStatesCode,Sections982(a)(1)and982(a)(2)(A),andthe
       procedures setforth in Title 21,United States Code,Section 853,as incorporated by Title 18,

       United StatesCode,Section 982(b)(1).


                                                        A TRUE BILL




                                                        F      ERSON

*
d




                       .6
                        2
                        .,
                         '
                      ?r
                      j.
                       !


C1- AcTxou
        Ax xl
            xo o
               vxz
                awau
                  sssvzvoaxsv

            /px
       TH O M A S H     RTY
                             r--
       A SSISTAN T UN ITED STA TES ATTORN EY
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 11 of 13
                                            UNITED STATESDISTR ICT CO IJRT
                                            SO UTH ERN DISTRICT OF FLO RIDA

 UNITED STATESO F AM ERICA                               CASE NO .
  V.
  YAILEN PEREZ and                                       C ERTIFICAT E OF TRIAL ATTO RNEY*
  FELIX PEDRO MARTINEZ,                                  SupersedingCaseInform ation:
                              Defendants/
   CourtDivision:(SelectOne)                            Newdefendantts) I--IYes F-1No
   FZ''Miami I--1KeyWest I
                         N FTL                          Numberofnewdefendants
   IN WPB F-IFTP                                        Totalnumberofcounts
        1. lhavecarefully consideredtheallegationsoftheindictm ent,thenumberofdefendants,thenum berofproG ble
          witnessesand thelegalcom plexitiesofthelndictment/lnformation attachedhereto.
           Iam awarethattheinformationsupplied on thisstatementwillberelied upon by theJudgesofthisCourtin
           settingtheircalendarsand scheduling crim inaltrialsunderthemandateofthe Speedy TrialAct,
           Title28 U.S.C.Section 3161.
           lnterpreter:(YesorNo) Yes
          Listlanguageand/ordialect Spanish
        4.Thiscasewilltake 3 daysforthepartiestotry.
        5.Pleasecheck appropriatecategory and typeofoffenselistedbelow :
             (Checkonlyone)                             (Checkonlyone)
         I 0to5days                    rz-l                Petty                r-1
         11 6to 10days                 I'-I                Minor                r-I
         IIl 11to20days                r-l                 Misdemeanor          r-1
         IV 21to60days                 r''
                                         l                 Felony               Zz
         V 61daysandover         r-1
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           lfyes:Judge                                   CmseNo.
           (Attach copyofdispositi
                                 veorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           Ifyes:M agistrateCase No.
           Related m iscellaneousnumbers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustody asof
           Rule20 from theDistrictof
           Isthisapotentialdeathpenaltycase?(YesorNo) NO
           Doesthiscase originatefrom am atterpending intheCentralRegion oftheU.S.Attorney'sOfficepriorto
           August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom am atterpending intheN orthern Region oftheU.S.Attorney'sOfficepriorto
           August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
        9. Doesthiscase originatefrom am atterpendingin theCentralRegionoftheU.S.Attorney'sOfficepriorto
           October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No




                                                                     Thom as H ggedy
                                                                     AssistantUnited StatesAttorney
                                                                     FLA BarNo.       46136
*penaltySheetts)attachi                                                                               REV 3/19/21
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 12 of 13




                            UNITED STATES DISTRICT COURT
                            SO UT H ERN D ISTR ICT O F FLO R IDA

                                      PEN AL TY SH EET

   D efendant's N am e;YA ILEN PEREZ



   Count#:1

   B ank Fraud

   Title 18.United StatesCode.Section 1344
   *M ax.Penalty:30 Years'lm prisonm ent

   Count#:2-3

   M oney laundering

   Title18,UnitedStatesCode,Section 1957(/)
   *M ax.Penalty: 10 Y ears'Im prisonm ent

   Count#:4-10,12-16



   Title 18sUnited StatesCodesSection 1956(a)(1)(B)(ii)

   *M ax.Penalty:20 Y ears'Im prisonm ent




    *R efers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
             specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20276-CMA Document 1 Entered on FLSD Docket 05/05/2021 Page 13 of 13




                            U N ITED STATE S D ISTR ICT C O U RT
                            SO U TH ERN D ISTRICT O F FLO RIDA

                                      PEN A LTY SH EE T

   D efendant'sN am e:FELIX PEDR O M A RTIN EZ



   Count#:1



   Title 18.U nited StatesCode.Section 1344

   *M ax.Penalty:30 Y ears'lm prisonm ent

   Count#:2

   M oney laundering

   Title18,UnitedStatesCode,Section 1957(a)
   *M ax.Penalty: 10 Years'lm prisonm ent

   Count#:9,11

   M onev Launderinc

   Title 18.United StatesCodeaSection 1956(a)(1)(B)(ii)
   *M ax.Penalty:20 Y ears'lm prisonm ent




    *R efersonly to possible term ofincarceration,doesnotinclude possible fines,restitution,
             specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
